Citation Nr: 0027840	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  99-11 433A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for acromioclavicular 
separation of the right shoulder, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for acromioclavicular 
separation of the right shoulder, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to January 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
following a March 1998 decision of the Buffalo, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, among other things, granted increased (10 
percent) ratings for service-connected acromioclavicular 
separations of the right and left shoulders.

In October 1999, the RO, among other things, denied claims of 
service connection for a left knee disability and 
degenerative joint disease of the cervical spine.  The 
veteran testified about these issues in January 2000, and in 
June 2000 the RO issued a supplemental statement of the case 
(SSOC) addressing these issues.  However, the Board notes 
that neither the veteran nor his representative thereafter 
filed with the RO a substantive appeal on these additional 
issues.  38 C.F.R. § 20.302(c) (1999) (when issues are 
addressed for the first time in a supplemental statement of 
the case, a substantive appeal must be filed as to those 
additional issues in order to perfect an appeal).  


REMAND

As to the claims for increased ratings for right and left 
shoulder disabilities, the Board notes that the veteran's 
shoulder disabilities were historically rated as non-
compensably disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5203 (impairment of the clavicle and scapula) and, most 
recently, rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (traumatic arthritis).  See RO 
decisions entered in December 1971 and March 1998.

Tellingly, each of the ways in which a shoulder disability 
may be rated contemplates potential problems with movement.  
See 38 C.F.R. § 4.71a (1999).  Consequently, consideration 
must now be given to the degree of any functional loss caused 
by pain such as has been repeatedly complained of by the 
veteran.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation 
of musculoskeletal disorders rated on the basis of limitation 
of motion require consideration of functional losses due to 
pain, etc.).

Specifically, when rating musculoskeletal disability, it 
should be remembered that "a part which becomes painful on 
use must be regarded as seriously disabled."  38 C.F.R. 
§ 4.40 (1999).  In DeLuca v. Brown, the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) 
noted that the VA examination relied on to rate the veteran's 
disability had merely included findings as to the range of 
motion without accounting for factors enumerated in § 4.40.  
The Court cited the case of Bierman v. Brown, 
6 Vet. App. 125, 129 (1994) in which 38 C.F.R. § 4.10 was 
quoted for the proposition that a rating examination must 
include a "full description of the effects of disability 
upon the person's ordinary activity."  DeLuca, at 206 
(emphasis added).  In order to effectuate this requirement, 
the Court explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id.  This is what is now required in the veteran's 
case.

When seen by VA in October 1997 and subsequently by private 
physicians in April 1998, July 1998, and April 1999, the 
veteran's complaints of shoulder pain were noted.  
Additionally, clinical findings relative to his shoulders 
were made.  At the October 1997 VA examination, there was no 
swelling, apparent deformity, or crepitation.  Range of 
motion studies revealed flexion to 180 degrees, adduction to 
90 degrees, supination to be normal but with complaints of 
pain on the right, and internal rotation and external 
rotation to approximately 75 or 80 degrees.

In April 1998, it was reported that right and left shoulders 
were within normal limits for all motions.  However, right 
and left shoulder adduction caused pain at end range, left 
shoulder abduction, with palms up, caused pain at 90 degrees, 
and left shoulder abduction, with palms down, caused pain at 
end range.  Similarly, in July 1998, it was reported that, 
while the veteran's shoulders had excellent range of motion 
and strength on both internal and external rotation, the 
veteran had positive impingement signs with very forceful 
testing and some pain with abduction against resistance.  
Likewise, in April 1999, E. James Swenson, Jr., M.D., 
reported that, while the shoulders had full range of motion, 
apprehension was positive for pain and greater pain was 
experienced with a dislocation-relocation test.

Despite the aforementioned observations of pain, no attempt 
was made by any of the examiners to quantify the veteran's 
pain in terms that can be used to apply the pertinent rating 
criteria.  Consequently, it may be said that the examinations 
were not responsive to the mandate of DeLuca.  For example, 
while a veteran may have normal or almost normal range of 
motion demonstrated in a clinical setting, his functional 
loss due to pain or flare-ups may be comparable to a 
disability level contemplated by more severe limitation of 
motion.  If so, he must be rated accordingly.  The only way 
to apply this rule is for the examiner to provide his/her 
best judgment as to the level of disability caused by the 
pain or flare-ups, etc., and to report such an opinion in 
terms that can be used to apply the rating criteria.

Therefore, because governing regulations provide that VA's 
duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran, a remand for a VA 
examination to ascertain the degree of right and left 
shoulder functional loss is required.  Green v. Derwinski, 
1 Vet. App. 121 (1991); Lineberger v. Brown, 5 Vet. App. 367 
(1993); Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. 
Brown, 6 Vet. App. 377 (1994); 38 C.F.R. § 3.326 (1999).

Lastly, the Board finds that the veteran, in May 1998, filed 
a notice of disagreement (NOD) with the RO's March 1998 
decision that granted an increased (10 percent) rating for 
service-connected right ankle disability.  See Gallegos v. 
Gober, No. 99-106 (U.S. Vet. App. Aug. 11, 2000) (any 
expression of a desire for review suffices as a NOD).  
Similarly, it appears that the veteran has filed a NOD with 
the RO's October 1999 decision that denied service connection 
for a right knee disability.  Id.  However, a statement of 
the case addressing these issues has not been issued by the 
RO.  38 C.F.R. §§ 19.29, 19.30 (1999).  Since the Court has 
indicated that referral to the RO of issues with which the 
veteran disagrees does not suffice, see Manlincon v. West, 
12 Vet. App. 238 (1999), a remand is required.  Consequently, 
these issues are also remanded.

This case is REMANDED to the RO for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  The RO 
should obtain and associate with the 
record all treatment records that are not 
already on file from the Buffalo VA 
medical center (VAMC), Centinela Hospital 
Medical Center, Genesee Region Home Care, 
E. James Swenson, Jr., M.D. (Sports 
Medicine), Group Health Medical Centers, 
and Anne M. Moss, M.D.  38 C.F.R. § 3.159 
(1999).

2.  The veteran should be scheduled for a 
VA orthopedic and neurologic evaluations 
to determine the extent of his service-
connected right and left shoulder 
disabilities.  The examiner(s) should 
review the claims file, examine the 
veteran, and provide findings that take 
into account all functional impairments 
due to his service-connected 
disabilities.  The examiner(s) should 
identify each functional debility 
legitimately experienced by the veteran 
due to service-connected shoulder 
disabilities.  The examiner(s) should 
conduct complete range of motion studies.  
Specifically, the examiner(s) should 
conduct an evaluation of the veteran's 
right and left shoulders that takes into 
account all functional impairment such as 
pain on use, weakness, fatigability, 
abnormal movement, etc.  It should be 
noted whether the functional debility 
experienced by the veteran equates to 
limitation of motion of the arm to 25 
degrees from the body, equates to 
limitation of motion to midway between 
the side and shoulder level, or equates 
to limitation of motion of the arm to the 
shoulder level.  See 38 C.F.R. §§ 4.40, 
4.45 (1999); DeLuca, supra.  The 
examiner(s) should also state whether the 
veteran's right or left shoulder has 
malunion, nonunion, or dislocation, and 
if so, whether it is with or without 
loose movement.  It should also be noted 
whether the veteran experiences any 
neurologic impairment causing radiating 
pain and tingling due to service-
connected disability.  The extent of any 
such problem due to service-connected 
disability should be described in detail.

3.  As to the claims for increased 
ratings for shoulder disabilities, the RO 
should undertake any additional 
development suggested by the evidence 
obtained.  Thereafter, adjudicatory 
action should be undertaken on the basis 
of the entire record.  Adjudication of 
the claims should include consideration 
by the RO of the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.71, 4.71a (1999) and the 
precepts of DeLuca, supra.  If any 
benefit sought remains denied, a 
supplemental statement of the case (SSOC) 
should be issued.

4.  As to the claims of service 
connection for a right knee disability 
and an increased rating for a right ankle 
disability, the RO should issue a 
statement of the case.  If, and only if, 
the veteran files a timely substantive 
appeal as to either of these issues, that 
issue should be returned for review by 
the Board.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until further notice is 
received.  The purpose of this remand is to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issues.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


